Citation Nr: 1326308	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  12-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for cold sensitivity of the fingers and toes (a bilateral finger and toe disability). 

2.  Entitlement to service connection for arthritis of the feet (a bilateral foot disability beyond the toes).

3.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The appellant and Mr. B. B.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to April 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision the RO denied reopening of previously denied claims for service connection for cold sensitivity of the fingers and toes, and service connection for hepatitis.  The RO denied service connection for arthritis of the hands and feet.  In an April 2013 rating decision the RO granted service connection for arthritis of the bilateral thumbs, claimed as arthritis of the bilateral hands.  Therefore the issue that remains on appeal with respect to arthritis is service connection for arthritis of the feet.

In June 2013 the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran's claims file contains a transcript of that hearing.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with a February 1976 rating decision denying reopening of a previously denied claim for service connection for cold sensitivity of the fingers and toes.

2.  Evidence received since the February 1976 rating decision addresses the claimed connection between reported finger and toe symptoms in service and symptoms after service and raises a reasonable possibility of substantiating the service connection claim.

3.  The Veteran had cold sensitivity in the bilateral fingers and toes during service that continued after service and has been diagnosed as Raynaud's disease.

4.  The Veteran does not have arthritis in his feet.

5.  The Veteran did not file a notice of disagreement with a July 2003 rating decision denying reopening of a previously denied claim for service connection for hepatitis.

6.  Evidence received since the July 2003 rating decision addresses the question of whether the Veteran has post-service hepatitis and raises a reasonable possibility of substantiating the service connection claim.

7.  The Veteran was treated for hepatitis during service but does not have current hepatitis nor residuals of hepatitis.


CONCLUSIONS OF LAW

1.  The February 1976 rating decision is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Evidence received since the February 1976 rating decision is new and material to the claim for service connection for cold sensitivity of the fingers and toes; the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Cold sensitivity in the bilateral fingers and toes due to cold injury and/or Raynaud's disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  No arthritis in the feet was incurred or aggravated in service nor manifested during the year following separation from service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

5.  The July 2003 rating decision is a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

6.  Evidence received since the July 2003 rating decision is new and material to the claim for service connection for hepatitis; the claim is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

7.  No current hepatitis nor residuals of hepatitis were incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cold Sensitivity of the Fingers and Toes

The Veteran contends that he has cold sensitivity of the fingers and toes that began during service.  He is seeking to reopen previously denied claims for this disorder.  In March 1955 he submitted a claim for service connection for this claim, describing it as Raynaud's syndrome.  In a June 1955 rating decision the RO denied service connection for Raynaud's disease.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued.  38 U.S.C.A. § 7105.  A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal.  38 U.S.C.A. § 7105.  A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b).  If service department records not previously associated with the claims file are received VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

The Veteran did not file an NOD with the June 1955 rating decision and it became final.  In a December 1959 rating decision, the RO denied service connection for cold sensitivity of the fingers and toes.  The Veteran did not file an NOD with the December 1950 rating decision and it became final.  In January 1976 the Veteran submitted a claim for service connection for several disorders including Raynaud's disease.  In a February 1976 rating decision the RO denied reopening of a claim for Raynaud's disease, finding that new and material evidence had not been received.  The Veteran did not file an NOD with the February 1976 rating decision and it became final.

In December 2009, the Veteran filed a claim for service connection for frostbite or Raynaud's syndrome.  In a May 2010 rating decision the RO denied reopening of a claim for service connection for cold sensitivity of the fingers and toes or frostbite or Raynaud's syndrome.  The Veteran appealed the May 2010 rating decision.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  The most recent final disallowance on any basis of the Veteran's claim for service connection for cold sensitivity of the fingers and toes is the February 1976 rating decision.  The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative means of establishing service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The evidence that was of record in February 1976 includes a service separation examination report, the Veteran's claims, and records of post-service medical treatment and examinations.  That evidence included the Veteran's accounts of symptoms he experienced.  The evidence that has been added to the record since February 1976 includes more recent statements from the Veteran and more recent medical records.  The added evidence includes medical findings that support the Veteran's contention that symptoms during and since service are manifestations of Raynaud's disease.  Some of the added evidence thus relates to an unestablished fact necessary to substantiate the claim for service connection for cold sensitivity of the fingers and toes.  That evidence raises a reasonable possibility of substantiating the claim.  Therefore the added evidence is new and material to that claim.  As new and material evidence has been received, the Board grants reopening of the claim.

Having reopened the claim, the Board will consider the service connection claim on its merits.

The report of the Veteran's separation from service documents that he served in the infantry in combat in North Korea.  The Veteran's service treatment records are not in the claims file.  They are believed to have been destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.  Under such circumstances, the Court has held that VA has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board will meet that heightened obligation.  The claims file does contain the report of an April 1952 medical examination of the Veteran for separation from service.

The Veteran reports that the weather was very cold throughout his service in Korea.  He states that he and his unit had standard uniforms and did not have gloves or other clothing suited to the cold weather.  He relates that they slept in tents with an inadequate space heater using inadequate sleeping bags.  He reports that during service he began to experience discomfort, tingling, and numbness in his fingers and toes.  He states that these symptoms continued thereafter, through the present, and that they are worse during exposure to cold temperatures.

The facts above are conceded by the Board.

On the report of the April 1952 service separation examination the examiner did note any disorders of the hands or feet nor any vascular disorders.  The examination report is not accompanied by any medical history report.

In March 1955 the Veteran sought treatment at a VA hospital.  He reported that during his service in Korea in 1951 he experienced numbness and pain in his fingers in cold weather.  He stated that during service he went to the dispensary about these symptoms, but that he was not seen while the symptoms were active.  He indicated that recently he had sought treatment at a Naval facility for the symptoms.  The consulting physician found no trophic or other changes of the Veteran's fingers.  The Veteran underwent a test requiring having his hands in ice water for fifteen minutes.  He had pain while the coldness was disappearing.  The physician saw no abnormal blanching or congestion nor abnormal color in the fingers or nails.  The physician concluded that Raynaud's disease was not found.  

Later in March 1955 the Veteran filed a claim for service connection and compensation for Raynaud's syndrome incurred in service in 1951.  He indicated that he had sought treatment for the symptoms of the condition several times in 1951.  He stated that he did not receive a diagnosis regarding the symptoms in 1951, but that he had since received a diagnosis of Raynaud's syndrome.

In a November 1959 VA examination the Veteran indicated that whenever his hands and feet got cold his fingers and toes became numb and blanched.  He reported that the color returned after the fingers and toes warmed up.  He stated that the symptoms were marked in the winter and present but slight in the summer.  He related having had that condition for years.  An examiner found that the Veteran's fingers and toes were cold to the touch.  That examiner observed in the Veteran's extremities suggestive but not definitive color changes.  That examiner stated that a definitive diagnosis of vasospastic disease could not be made based on the examination but that a further period of observation and examination might be helpful to provide more information.  Another examiner indicated that the symptoms affecting the fingers and toes from history suggested some vascular disability.  That examiner expressed the belief that the Veteran might have a vascular disease or condition.

In a January 1976 claim, the Veteran sought service connection for several disorder's including Raynaud's disease.  In January 1976 private physician M. A. B., Jr., M.D., stated that the Veteran had Raynaud's disease in service and had no symptoms at present.

Records of VA treatment of the Veteran from 2002 to 2009 reflect that he has arthritis and type II diabetes mellitus.  In 2002 he reported pain in his neck, cervical area, shoulders, and back.  From 2005 it was noted that the Veteran had peripheral neuropathy.  In 2008 he developed swelling in his feet and legs and weakness in his legs.  Clinicians noted peripheral edema.  Also in 2008 he indicated that he had pain in his neck, shoulders, back, and hips.

In a December 2009 claim the Veteran indicated that his frostbite and Raynaud's syndrome began in service in 1950 and 1951.  Later in December 2009 the Veteran wrote that during his service in Korea it was very cold and they did not have adequate winter clothing.  He stated that his hands and feet turned white.  He indicated that this continued thereafter, and that currently his hands and feet were very painful.  He reported that a physician performed x-rays and told him that he had arthritis.  

In VA treatment in June 2010 the Veteran reported that in Korea in 1950 to 1952 he had frostbite of his fingers and toes.  He stated that presently he had Raynaud's.  The impressions listed by the treating physician included diabetes with neuropathy and Raynaud's.

In March 2011 the Veteran wrote that during service while he was in a hospital in Japan in treatment for hepatitis he was diagnosed with frostbite in his fingers and toes.

In VA treatment in December 2012 the Veteran reported history of cold injury of his hands and feet during service.  He stated that ever since the cold exposure in service his hands and feet blanched and were painful.  He indicated that he also had diabetic neuropathy that exacerbated the discomfort.  The treating physician found that the Veteran had Raynaud's.  He recommended that the Veteran address this by keeping his hands and feet warm and avoiding beta blockers.  On December 2012 x-rays both feet were normal and there was arthritis in both thumbs.

In January 2013 the Veteran wrote that he was exposed to cold during his service in Korea and that he continued to experience numbness and swelling in his hands and feet.  He stated that during hospital treatment in Japan for hepatitis he was also diagnosed with Raynaud's disease.  

In February 2013 the Veteran had a VA examination to address claimed cold sensitivity and arthritis in his hands, fingers, feet, and toes.  He reported that symptoms began in 1951 during his service in Korea.  He stated that there he had extensive exposure to cold conditions.  He indicated that his current symptoms were pain, numbness, tingling, swelling, and discoloration in his hands, fingers, feet, and toes.

The examiner found that the Veteran had normal sensory and motor function in his fingers and toes.  The examiner observed that the Veteran walked slowly and used a cane due to pain in his left and right feet.  February 2013 x-rays showed no arthritis in either foot.  The examiner related finding no pathology to render a diagnosis related to the reported cold sensitivity and arthritis in the hands, fingers, feet, and toes.  The examiner expressed the opinion that it is less likely than not that current symptoms in the Veteran's fingers and toes were related to service.  He opined that the symptoms in the Veteran's fingers and toes might be caused by peripheral neuropathy due to diabetes that was diagnosed in 2009.  The examiner expressed the opinion that it is less likely than not that the Veteran had arthritis in his feet incurred or caused by events during service.

After the February 2013 VA examination, VA treatment records from December 2012 were provided to a physician, who was asked to review the Veterans file again.  The reviewing physician noted that the physician who treated the Veteran in December 2012 diagnosed Raynaud's affecting the hands and feet, and also noted that December 2012 x-rays showed arthritis in the hands.  The reviewing physician expressed the opinion it is at least as likely as not that arthritis in the Veteran's hands was related to events during service.  The reviewing physician explained that Raynaud's was noted in 1955 and that the Veteran reported finger and toe numbness and pain that worsened over time since service.  The reviewing physician stated that complications of Raynaud's causes deformities of fingers and toes from diminished blood circulation.

In the June 2013 videoconference hearing the Veteran again reported that while he served in Korea the weather was very cold and that the clothing, gear, shelter, and heating were very inadequate for the conditions.  He stated that he began to have numbness and tingling in his hands and feet while he was there and that those symptoms continued thereafter.  He related that his hands and feet remained cold.  He noted that presently he also had diabetes but that his diabetes was diagnosed many years after service.  He indicated that his claims regarding cold injury and arthritis of the hands, fingers, feet, and toes, all referred to the same history and symptoms.  A friend of the Veteran who also served in Korea in the 1950s, though not with the Veteran, reported similar experiences of exposure to cold in Korea followed by symptoms in the extremities.  The friend noted that over the preceding fifteen years the Veteran had described his symptoms to the friend.

The Veteran reports that during extensive exposure to cold during service in Korea he began to experience symptoms of numbness and tingling in his fingers and toes.  In 1955, only a few years after service, he reported having had such symptoms in service and continuing through the present.  Evidence from 1959, 1976, and recent years contains additional reports that of such symptoms during and since service.  While physicians who addressed the symptoms in the 1950s reached differing conclusions regarding diagnosis, each recognized the existence of the symptoms.  A private physician who saw the Veteran in 1976 and a VA physician who treated him in 2012 each concluded that he had Raynaud's disease.  

The Veteran is competent to report his symptoms and to relate diagnoses told to him.  The Board finds that his statements over many years have been fairly consistent, and that this consistency adds to their credibility and persuasiveness.  The Board accepts that the Veteran has had symptoms of cold sensitivity in the fingers and toes from service forward.  The clinical findings and opinions supporting a connection between current symptoms and service are at least as persuasive as the findings and opinions against such a connection.  Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for cold sensitivity in the Veteran's bilateral fingers and toes due to cold injury and/or Raynaud's disease.

Arthritis of the Feet

The Veteran seeks service connection for problems affecting his feet manifested by cold sensitivity, numbness, tingling, and pain.  He has indicated that disorders of the feet that have been described as cold sensitivity, cold injury, Raynaud's disease, and arthritis all relate to those symptoms.  The RO has granted service connection for arthritis of the hands, and in the present decision the Board grants service connection for cold sensitivity in the bilateral fingers and toes due to cold injury and/or Raynaud's disease.  

The Veteran is now service connected for a foot disability manifested by the toe problem.  The Board will address the question as to whether the Veteran has a separate condition of arthritis of the feet and, if so, whether the evidence supports service connection beyond the toe issue.

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran reports that he experienced numbness, tingling, and discomfort in his feet during service.  He does not report, and no records show, that during service or the year following service any clinician diagnosed arthritis in his feet.  VA medical records from 2012 and 2013 reflect that x-rays did not show any arthritis in either of the Veteran's feet.  While the Veteran is competent to report symptoms, medical diagnosis, often supported by imaging, is appropriate to determine the existence of arthritis.  In this case the medical evidence indicates that the Veteran does not have arthritis in his feet.  Therefore the preponderance of the evidence is against service connection for arthritis of the feet.

Hepatitis

The Veteran is seeking service connection for hepatitis.  He reports that he was diagnosed with hepatitis during hospital treatment during service.  He is seeking to reopen previously denied claims for hepatitis.

In the December 1959 rating decision the RO denied service connection for infectious hepatitis.  The Veteran did not file an NOD with that rating decision and it became final.  In his January 1976 claim the Veteran sought service connection for hepatitis and yellow jaundice.  In the February 1976 rating decision the RO denied reopening of a claim for service connection for hepatitis, finding that new and material evidence had not been received.  The Veteran did not file an NOD with that rating decision and it became final.

In a January 2003 claim, the Veteran again sought service connection for hepatitis.  In a July 2003 rating decision the RO denied reopening of a claim for service connection for hepatitis, finding that new and material evidence had not been received.  The Veteran did not file an NOD with that rating decision and it became final.

In his December 2009 claim, the Veteran again sought service connection for hepatitis.  In the May 2010 rating decision the RO denied reopening of a claim for service connection for hepatitis, finding that new and material evidence had not been received.  The Veteran appealed the May 2010 rating decision.

The most recent final disallowance on any basis of the Veteran's claim for service connection for hepatitis is the July 2003 rating decision.  The Board will consider whether new and material evidence has been submitted since that decision.

The evidence that was of record in July 2003 includes the service separation examination, records of post-service treatment and examinations, and statements from the Veteran.  That evidence included the Veteran's account that he had hospital treatment during service and was diagnosed with hepatitis.  None of the post-service medical records indicated that the Veteran currently had hepatitis.

The evidence that has been added to the record since July 2003 includes more recent medical records and statements from the Veteran.  In several VA treatment records dated in 2006 through 2008, hepatitis C is included on a list of active problems.  Those records are relevant to the question of whether the Veteran has current hepatitis, and thus relate to an unestablished fact necessary to substantiate a claim for service connection for hepatitis.  The records raise a reasonable possibility of substantiating that claim.  Thus there is new evidence that is material to that claim.  As new and material evidence has been received, the Board grants reopening of the claim.

Having reopened the claim, the Board will consider the service connection claim on its merits.

While cirrhosis of the liver is among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed if the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service, hepatitis is not on that list.

As noted above, the Veteran's service treatment records unfortunately are not available.  On the report of his April 1952 service separation examination the examiner did not record any liver disorder.

In a January 1976 claim, the Veteran reported that during service he received treatment at Army hospitals in Korea and Japan for hepatitis and yellow jaundice.  In a January 1976 statement the private physician Dr. B. indicated that the Veteran had hepatitis and yellow jaundice in service and had no symptoms at present.

In notes of VA primary care of the Veteran in 2006 through 2008 a list of active problems includes hepatitis C.  Those records do not describe any symptoms or residuals of hepatitis or treatment for hepatitis.  In other VA treatment records dated from 2002 through 2009 lists of problems do not include hepatitis of any type.  

In a December 2009 claim the Veteran indicated that during service he was treated for hepatitis in an Army hospital in Japan from October 1950 to April 1951.  Later in December 2009 he wrote that during his service in Korea he and others in his unit had to purify their water by putting in tablets.  He reported that he became ill and went to sick call.  He stated that his urine was tested and he was transferred to a hospital.  He reported that during hospital treatment he was found to have hepatitis and yellow jaundice.

In VA treatment in June 2010 the Veteran reported that in Korea in 1950 to 1952 he developed severe hepatitis A and was evacuated to Japan for hospital treatment.  He related that history again in a March 2011 statement.

In VA treatment in December 2012 the Veteran again reported history of hospital treatment for hepatitis during service.  He stated that he became jaundiced and received hospital treatment.  

Importantly, the treating physician noted that in the Veteran's VA medical records testing for hepatitis C was negative in 2002 but positive in 2005, providing evidence against the claim of high probative weight that fundamentally undermines the Veteran's sincere belief that he contracted hepatitis C in 1950's. 

In this regard, it is important for the Veteran to understand that he simply does not have the medical expertise to diagnose himself with hepatitis and then indicate that his current problem is the result of that infection. 

December 2012 testing showed normal liver function, with evidence of past infection with the hepatitis B virus but no chronic infection with the hepatitis B virus, providing evidence against the claim that it is the hepatitis B that is the current problem.

In January 2013 the Veteran again stated that during service in Korea the drinking water had to be purified by putting tablets in it.  He stated that he became ill and went to sick call, where urinalysis resulted in evidence of a viral infection.  He reported that he was flown to Japan for hospital treatment and was diagnosed with hepatitis and yellow jaundice.  In the June 2013 videoconference hearing the Veteran again related that during service in Korea drinking water was purified using tablets.  He stated that he became ill and went to sick call, where his urine was tested.  He reported that he was then evacuated to Japan for hospital treatment, and that he was diagnosed there with hepatitis.  He indicated that he was informed that because he had hepatitis he should never donate blood.

The Veteran's accounts of hospital treatment in service and diagnosis of hepatitis have been consistent and credible, and the Board accepts the history he provides.  His account reasonably indicates that he was diagnosed with and treated for hepatitis during service.  The December 2012 VA test results are medical evidence that the Veteran had a history of hepatitis B infection.  In conjunction with the history provided by the Veteran it is plausible that the past hepatitis B infection was the hepatitis treated during the Veteran's service.  In 2012, however, test results showed that the Veteran did not have chronic or ongoing hepatitis B infection.  The medical evidence, which is persuasive on matters of medical history and diagnosis, indicates that the Veteran does not have a current disability related to the hepatitis he was treated for in service.

In the absence of current hepatitis related to service or current disability related to service, there is no a basis to establish service connection for hepatitis or residuals of hepatitis.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a request to reopen a previously denied claim based on the submission of new and material evidence, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

In this case, the Board is granting reopening of the previously denied claims for service connection for cold sensitivity of the fingers and toes and for hepatitis.  Therefore, it is not necessary to discuss whether VA has fulfilled its duties to notify or assist the Veteran in substantiating his requests to reopen those claims.

VA provided the Veteran with VCAA notice in letters issued in December 2009 and January 2010.  In those letters VA advised the Veteran what information was needed to substantiate claims for service connection.  VA advised the Veteran how VA establishes disability ratings and effective dates.  VA informed the Veteran what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.

In the June 2013 videoconference hearing the Veteran was assisted by an accredited representative from Veterans of Foreign Wars of the United States.  The undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

VA has made reasonable efforts to obtain relevant records identified by the Veteran.  As noted above, the Veteran's service treatment records are not in the claims file and are believed to have been destroyed by the 1973 fire at NPRC.  Accordingly, the Board recognizes and has fulfilled VA's heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  The claims file (including the paper and electronic files) contains VA and private medical records, reports of VA medical examinations, and a transcript of the June 2013 Board videoconference hearing.  The Veteran has had VA medical examinations that adequately addressed the claims on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claims on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

The claim for service connection for cold sensitivity in the bilateral fingers and toes is reopened.

Entitlement to service connection for cold sensitivity in the bilateral fingers and toes is is granted.

Entitlement to service connection for arthritis of the feet is denied.

The claim for service connection for hepatitis is reopened.

Entitlement to service connection for hepatitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


